 

Exhibit 10.27

 



FOURTH AMENDED AND RESTATED BRIDGE PROMISSORY NOTE

 

 

Principal Amount:  $554,100.00 Issue Date: November 1, 2019

 

 

FOR VALUE RECEIVED, the undersigned, theglobe.com, inc, a Delaware corporation
(the “Borrower”), with offices located at 5949 Sherry Lane, Suite 950 c/o Toombs
Hall and Foster, Dallas TX 75225, hereby promises to pay to Delfin Midstream
Inc. (the “Holder”), on order, without demand, in lawful currency of the United
States of America, the principal sum of Five Hundred and Fifty-Four Thousand and
One Hundred Dollars and 00/100 ($554,100.00) (the “Loan”), in accordance with
the provisions of this promissory note (this “Note”). This Note evidences the
Loan made by the Holder to the Borrower, and there is no separate loan agreement
or other written agreement relating to its terms.

 

1.                   Amended and Restated. The parties originally entered into a
Bridge Note dated March 9, 2018 in the principal amount of $50,000 (the
“Original Note”), which Original Note was amended and restated in full pursuant
to an Amended and Restated Bridge Promissory Note dated May 9, 2018 in the
principal amount of $150,000 (the “Amended Note”), which was further was amended
and restated in full pursuant to a Second Amended and Restated Bridge Promissory
Note dated November 2, 2018 in the principal amount of $350,000 (the “Second
Amended Note”) and which was further was amended and restated in full pursuant
to a Third Amended and Restated Bridge Promissory Note dated May 23, 2019 in the
principal amount of $465,000 (the “Third Amended Note”) The Holder and the
Borrower hereby agree to amend and restate the Third Amended Note with this
Note.

 

2.                   Maturity Date. This Note shall be a DEMAND NOTE thereby
allowing the Holder to call the Note at any time for any reason or no reason
whatsoever requiring the immediate repayment of all principal and accrued and
unpaid interest (the “Maturity Date”).

 

3.                   Prepayment. This Note may be prepaid in whole or part at
any time prior to the Maturity Date without penalty and without consent of the
Holder.

 

4.                   Interest Rate. Interest shall accrue on the unpaid
principal balance of this Note at a rate of eight percent (8%) per annum and
shall be payable on the Maturity Date, calculated on a 365/366 day year, as
applicable.

 

5.                   Default Interest Rate. The entire unpaid principal balance
of the Loan shall bear interest until paid at an annual rate equal to ten
percent (10%) (the “Default Rate”) upon each of the following:

 

(a)                    after the occurrence and during the continuation of any
Event of Default during the term of this Note, regardless of whether the Holder
also elects to accelerate the maturity of the Loan; or

 

(b)                    from and after demand for payment has been made by the
Holder after the Maturity Date in the event the Loan has not been paid in full
on or before the Maturity Date;

 

provided, however, that after judgment all such sums shall bear interest at the
lesser of the Default Rate or the greatest rate allowed by applicable law for
judgments. Any amount of interest which shall be due and owing pursuant to this
Section shall be paid on the daily outstanding balance of principal evidenced by
this Note and shall be based upon a 365-day year for the actual number of days
for which interest is payable, but such interest shall never exceed the maximum
rate of interest permitted under applicable law.

 



 

 

 

6.                   Maximum Interest Rate. In no event shall any agreed to or
actual exaction charge, reserved or taken as an advance or forbearance by the
Holder as consideration, exceed the maximum interest rate permitted by law
applicable from time to time to the Loan for the use or detention of money or
for forbearance in seeking its collection; and the Holder hereby waives any
right to demand such excess. If the interest provisions of this Note or any
exactions provided for in this Note shall result at any time or for any reason
in an effective rate of interest that exceeds the maximum interest rate
permitted by applicable law (if any), then without further agreement or notice,
the obligation to be fulfilled shall be automatically reduced to such limit and
all sums received by the Holder in excess of those lawfully collectible as
interest shall be applied against the principal of the Loan immediately upon the
Holder’s receipt thereof, with the same force and effect as though the Borrower
had specifically designated such extra sums to be so applied to principal and
the Holder had agreed to accept such extra payment(s) as a premium-free
prepayment or prepayments.

 

7.                   Events of Default. The entire unpaid principal balance of
the Loan and all other sums owing under this Note, shall at the option of the
Holder become immediately due and payable without notice or demand upon the
occurrence of any one or more of the following events (“Events of Default”):

 

(a)                The failure of the Borrower to pay the principal or other sum
when due, which remains unpaid for thirty (30) calendar days; or

 

(b)                The Borrower shall make an assignment for the benefit of
creditors, file a petition in bankruptcy, apply to or petition any tribunal for
the appointment of a custodian, receiver, intervenor or trustee for the Borrower
or a substantial part of the Borrower’s assets; or

 

(c)                The Borrower shall commence any proceeding under any
bankruptcy, arrangement or readjustment of debt law or statute of any
jurisdiction, whether now or hereafter in effect; or if any such petition or
application shall have been filed or proceeding commenced against the Borrower
or if any such custodian, receiver, intervenor or trustee shall have been
appointed.

 

8.                   Rights and Remedies of Holder. The occurrence of any Event
of Default shall allow the Holder, with written notice to Borrower, to: (a)
accelerate the maturity of this Note and demand immediate payment of all
outstanding principal and other sums due hereunder, and (b) immediately exercise
and pursue any rights, privileges, remedies and powers as provided herein or
under law. The Holder’s rights, privileges, remedies and powers, as provided in
this Note are cumulative and concurrent, and may be pursued singly, successively
or together against the Borrower at the sole discretion of the Holder.
Additionally, the Holder may resort to every other right or remedy available at
law and in equity without first exhausting the rights and remedies contained
herein, all in the Holder’s sole discretion. The Holder’s delay in exercising or
failure to exercise any rights or remedies to which the Holder may be entitled
if any Event of Default occurs shall not constitute a waiver of any of the
Holder’s rights or remedies with respect to that or any subsequent Event of
Default, whether of the same or a different nature, nor shall any single or
partial exercise of any right or remedy by the Holder preclude any other or
further exercise of that or any other right or remedy. No waiver of any right or
remedy by the Holder shall be effective unless made in writing and signed by the
Holder, nor shall any waiver on one occasion apply to any future occasion, but
shall be effective only with respect to the specific occasion addressed in that
signed writing.

 



 - 2 - 

 

 

9.                   Waiver and Consent. Except as otherwise provided herein, to
the fullest extent permitted by law, the Borrower hereby: (a) waives demand,
presentment, protest, notice of dishonor, suit against or joinder of any other
person, and all other requirements necessary to charge or hold the Borrower
liable with respect to the Loan; (b) waives any right to immunity or exemption
of any property, wherever located, from garnishment, levy, execution, seizure or
attachment prior to or in execution of judgment, or sale under execution or
other process for the collection of debts; (c) submits to the jurisdiction of
the state and federal courts in the State of Delaware for purposes of any action
or proceeding under this Note; (d) agrees that the venue of any such action or
proceeding may be laid in the County of New Castle, Delaware and waives any
claim that the same is an inconvenient forum. Until the Holder receives all sums
due under this Note in immediately available funds, the Borrower shall not be
released from liability with respect to the Loan unless the Holder expressly
releases the Borrower in a writing signed by the Holder.

 

10.               Costs, Indemnities and Expenses. The Borrower agrees to pay
all filing fees and similar charges and all costs incurred by the Holder in
collecting or securing or attempting to collect or secure the Loan, including
reasonable attorneys’ fees, whether or not involving litigation and/or
appellate, administrative or bankruptcy proceedings. In addition to the payment
of the documentary stamp taxes due on this Note, the Borrower agrees to pay any
applicable intangible taxes or other taxes (except for federal or state income
or franchise taxes based on the Holder’s net income) which may now or hereafter
apply to this Note or any payment made in respect of the Loan, and the Borrower
agrees to indemnify and hold the Holder harmless from and against any liability,
costs, attorney’s fees, penalties, interest or expenses relating to any such
taxes, as and when the same may be incurred.

 

11.               Order of Payments. Except as otherwise required by law,
payments received by the Holder hereunder shall be applied first against
expenses and indemnities and next to accrued but unpaid interest followed by a
reduction of the outstanding principal balance of the Loan, except that during
the continuance of any Event of Default, the Holder may apply such payments in
any order of priority determined by the Holder in its exclusive judgment.

 

12.               Governing Law. This Note shall be governed by, and construed
and enforced in accordance with, the laws of the State of Delaware. each of the
parties hereto hereby consents to the exclusive jurisdiction of, and venue in,
any federal or state court of competent jurisdiction located in the county of
new castle, STATE OF delaware, solely in respect of the interpretation and
enforcement of the provisions of this Agreement and in respect of the
transactions contemplated herein, and hereby waives, and agrees not to assert,
as a defense in any action for the interpretation or enforcement hereof, that it
is not subject thereto or that such action may not be brought or is not
maintainable in said courts or that the venue thereof may not be applicable or
that this Agreement may not be enforced in or by said courts, and the parties
hereto irrevocably agree that all claims with respect to such action shall be
heard and determined in said courts. The parties hereby consent to and grant any
such court jurisdiction over the person of such parties and over the subject
matter of such dispute.

 

13.               Notice. Any notices, requests, demands and other
communications required or permitted to be given hereunder shall be given in
writing and shall be deemed to have been duly given when delivered by hand, five
(5) days following the date of deposit in the United States mail, by registered
or certified mail, postage prepaid, return receipt requested, or on the delivery
date shown on a written verification of delivery provided by a reputable private
delivery service, if addressed to the mailing address as set forth in the
preamble to this Note or such other address as last provided to the sender by
the addressee in accordance with this Section.

 



 - 3 - 

 

 

14.               Assignability. This Note shall be binding upon the Borrower
and its successors and assigns, and shall inure to the benefit of the Holder and
its successors and assigns. This Note may not be assigned by either party
without the prior written consent of the other party.

 

15.               Amendment Provision; Cancellation of Amended Note. The term
“Note” and all reference thereto, as used throughout this instrument, shall mean
this instrument as originally executed, or if later amended or supplemented,
then as so amended or supplemented. The Holder hereby acknowledges and agrees
that, with immediate effect as of such effective date, the Amended Note and all
indebtedness arising thereunder are hereby cancelled, terminated and superseded
in their entirety by this Note. The Holder agrees to deliver the original
Amended Note to the Borrower for cancellation.

 

16.               Severability. If any part of this Note is adjudged illegal,
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision of this Note that can be given effect without such
provision.

 

[Signature Page Follows]

 

 - 4 - 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
as of the date first above written. 

 

 

  theglobe.com inc., a Delaware corporation                   By:   /s/
Frederick P. Jones     Name:   Frederick P. Jones     Title: Chief Executive
Officer

 

 

 - 5 - 



 

